ITEMID: 001-5029
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: EZIOBOU AND EBIGWEI v. GREECE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Marc Fischbach
TEXT: The applicants are Nigerian nationals, born in 1969 and 1975 respectively and living in Athens. They are represented before the Court by Mr I. Ktistakis, a lawyer practising in Athens. They are detained in the Police Headquarters in Athens in view of their deportation to Nigeria.
s, may be summarised as follows.
The applicants were arrested in Thebes on 13 November 1999 for detention of drugs and sale of forged CD records. Mr Ebigwei declared that he had arrived in Greece three months ago to study Philosophy in the Athens University. Mr Ebiozou stated that he was a British national. However, the police discovered that they had used forged documents and illegally entered into the country. In his testimony to the police, Mr Ebigwei alleged, inter alia, that there was a risk for his life if deported to Nigeria, because he was a Christian and because of the conflict between Christians and Muslims there, which resulted in the death of two of his brothers and his sister four years ago.The applicants were brought before the First Instance Court of Thebes and tried by virtue of immediate summary proceedings (ie where no further investigations are required) : Mr Ebigwei on 15 November 1999 and Mr Eziobou on 19 November 1999. The Court sentenced Mr Ebigwei to thirty-eight days’ imprisonment, convertible into a pecuniary penalty and Mr Eziobou to three months’ imprisonment. The Court also ordered their immediate expulsion. Since that date and until 25 December 1999, the applicants have both been detained at the police station in Thebes in a small cell (1,5 m x 2 m) and fed once every two days. Between 27 and 29 December, they were transferred in the police headquarters in Athens, in view of their deportation to Nigeria.
